                                                                  FILED
                                                                 IN CLERK'S OFFICE
                                                           U.S. DISTRICT COURT E.D.N.Y.


 UNITED STATES DISTRICT COURT                             ^ SEP 3 0 2019 ^
 EASTERN DISTRICT OF NEW YORK
                                                   -X
                                                           BROOKLYN OFFICE
 JOHN FOX

                         Petitioner,
                                                                NOT FOR PUBLICATION
         -against-
                                                                MEMORANDUM & ORDER
                                                                16-CV-5416(CBA)
 DANIEL MARTUSCELLO,JR., Superintendent,
 Coxsackie Correctional Facility
                         Respondent.
                                                    X

AMON,United States Distriet Judge:


        John Fox petitions this Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He

seeks to vacate his New York state conviction, following a jury trial, for manslaughter in the

second degree as a hate crime, attempted robbery in the first degree as a hate crime, and attempted

robbery in the second degree as a hate crime, on the following eight grounds: (1) denial of his

constitutional right to be present;(2) denial of his constitutional right to a trial by jury;(3) denial

of his constitutional right to present evidence;(4) denial of his constitutional right to the effective

assistance of counsel;(5) his statements to the police were the product of a custodial interrogation

in the absence of probable cause;(6)the prosecution did not establish beyond a reasonable doubt

the voluntariness of his statements;(7)the evidence did not establish beyond a reasonable doubt

that he committed a "hate crime" as defined by New York law; and (8) the cumulative effect of

constitutional error denied him a fair trial. tSee D.E. # 1 ("Pet.") at 6-15.) For the reasons set

forth below. Fox's petition is denied.

                                  FACTUAL BACKGROUND

I.     Pre-Indictment


       The events leading up to the commission of Fox's crimes are, for the most part, not in

dispute. In the early evening ofOctober 8,2006, Fox and his friends Anthony Fortunato and Gary
: f




       Timmins were in the living room ofFortunato's home discussing how they could obtain marijuana.

      (D.E. # 8 ("Resp. Aff.")' T[ 46; D.E. #10 ("Pet'r Reply") at 2.) Fortunato proposed that they

       attempt to meet a gay man. (Id.) He explained that in the past, he had used a scheme by which he

       would arrange to meet a gay man in a hotel room and, while the man was in the bathroom, he

       would take his clothes and money. (Id) At Fortunato's request. Fox entered his screen name on

       Fortunato's computer, and Fortunato went to a gay chat room. (Resp. Aff. 47; Pet'r Reply at 2.)

       There, Fortunato—using Fox's screen name—began communicating with a man named Michael

       Sandy. (Resp. Aff.f 47.) Sandy and Fortunato(posing as Fox)discussed having sexual relations

       and pooling their money to buy marijuana, and they arranged to meet. (Id) While Fortunato

      communicated with Sandy using Fox's screen name. Fox drank beer on the couch. (Id) Fox,

      Fortunato, and Timmins then left Fortunato's home and walked to Coyle Street in Brooklyn. (Id

       TI 48.) llya Shurov—an acquaintance of Timmins—joined them. (Id) Sandy was in his car on

       Coyle Street, and Fox and Fortunato went over to speak to him, but Sandy became nervous and

      left. (Id)

               Fortimato, Fox, Timmins, and Shurov then returned to Fortunato's home. (Id                       48—49;

      Pet'r Reply at 2.) Fortunato—again using Fox's screen name and posing as Fox—^had another

      instant message conversation with Sandy during which Sandy agreed to meet with Fox. (Resp.

      Aff. Tlf 49-50; Pet'r Reply at 2.) Fortimato, Fox, Timmins, and Shurov discussed how to proceed.

      (Resp. Aff. t 51; Pet'r Reply at 2-3.) They planned that Fox would meet Sandy and drive with

      him to Plumb Beach in Brooklyn. (Resp. Aff.                 50-51; Pet'r Reply at 2-3.) They planned to

      take marijuana or money from Sandy, but they agreed that there would be no violence. (Id at ^



      'D.E. # 8 includes both the Respondent's affidavit in opposition to Fox's habeas petition and the Respondent's
      memorandum of law in opposition to Fox's habeas petition. References to the affidavit are cited as "Resp. Aff." and
      references to the memorandum of law are cited as "Resp. Opp'n."
52; Pet'r Reply at 2-3.) While they were at Fortunate's home, Fox drank more beers,"[mjaybe

two or three." (Resp. Aff. ^ 51.)

        Pursuant to the plan. Fox went to meet Sandy at Coyle Street. (Resp. Aff. 54;Pet'r Reply

at 2-3.) Fortunate, Shurov, and Timmins waited at the beach until Fox and Sandy arrived. (Resp.

Aff.    55-56; Pet'r Reply at 2-3.) At that point, Shurov ran over to Sandy and punched him,

which had not been part ofthe plan. (Resp. Aff.^ 56 & n.16; Pet'r Reply at 2-3.) Sandy ran away,

toward the Belt Parkway, with Shurov and Fox in pursuit. (Resp. Aff. ^ 56; Pet'r Reply at 3.)

There is conflicting evidence about what Fox did once he was at the Belt Parkway, but it is

undisputed that he was there and that Sandy was struck by a car on the Parkway. (Resp. Aff.

56, 58-59; Pet'r Reply at 3.) Sandy later died in the hospital. (Resp. Aff. 81; Pet'r Reply at 3.)

       On October 10, 2006, at about 2:00 a.m., four detectives—Detectives Byrne, Cennamo,

Habert, and Hopkins—arrived at SUNY Maritime, where Fox was a student, to speak to him.

(Resp. Aff.    8-10.) At least six officers from the Hate Crimes Task Force, including Detective

D'Angelo, were already on campus when the detectives arrived. (Resp. Aff. ^ 10.) Pursuant to a

plan arranged with police, a security guard at SUNY Maritime knocked on the door ofFox's room

and claimed, falsely, that there was a report of a smoke alarm going off. (Id.)

       The parties dispute much of what happened thereafter. As relevant for purposes of this

Memorandum and Order, according to Respondent, the security officer entered Fox's room and

asked him what his name was, to which Fox answered truthfully. (Id f 10.) Detective Byrne

introduced himself, stating that he worked for "Brooklyn South Homicide," and asked if he could

"come in and speak to" Fox. (Id H 1!•) Fox agreed, and Detectives Byrne and Cennamo then

entered the room. (Id) Detective Byrne asked Fox if he would mind accompanying them to the

61st Precinct in Sheepshead Bay to speak with them further, and Fox agreed. (Id) Fox left his
<   >




        dormitory room with the detectives and proceeded to the parking lot, where there were several

        officers from the Hate Crimes Task Force present. (Id. 112.) Fox got into a car with Detectives

        Byrne, Cennamo, D'Angelo, and Hopkins—^two sat in the backseat with him—^and was driven to

        the precinct. (Id.) No one questioned Fox about the incident during the drive. (Id.) Fox was then

        brought to an interview room, where he was momentarily left by himself, with the door to the room

        open. (Id 113.) Detectives Byme,Cennamo,and D'Angelo entered the room,sat on the opposite

        side of a table as Fox, and began interviewing him. (Id 113.) He was not initially advised of his

        Miranda rights. (Id) After an initial period ofquestioning. Fox made a statement about the events

        surrounding Sandy's death, which Detective Byme pointed out contradicted an earlier statement

        he had made,and Fox became "extremely nervous." (Id H13-15.) At that point. Detective Byme

        stopped the interview and advised Fox of his Miranda rights. (Id 115.) After being advised of

        his rights. Fox agreed to continue speaking to detectives. (Id) He made multiple statements to

        the detectives and to Assistant District Attomey Anna-Sigga Nicolazzi about his involvement in

        the events surrounding Sandy's death, including one videotaped statement. (Id H 18-23.)

        According to Fox's version of events, he was not read Miranda wamings and the detectives were

        "intimidating and yelling at him for a long period of time" before he made any incriminating

        statements. (Pet. at 14.)

               Fox was thereafter indicted in Kings County, New York, for, among other crimes, one
                                                    {■-
        count each of second-degree murder as a hate crime (N.Y. Penal Law §§ 125.25(3), 485.05(l)(a)),

        second-degree murder (N.Y. Penal Law § 125.25(3)), second-degree manslaughter as a hate crime

        (N.Y. Penal Law §§ 125.15(1), 485.05(l)(a)), second-degree manslaughter (N.Y. Penal Law §

        125.15(1)), attempted robbery in the first and second degrees as hate crimes (N.Y. Penal Law §§
110.00/160.15(1), 110.00/160.10(1), 485.05(l)(a)), and attempted robbery in the first and second

degrees(N.Y. Penal Law §§ 110.00/160.15(1), 110.00/160.10(1)). (Id at 15.)

II.      Pre-Trial Proceedings

         Before trial. Fox and his co-defendants Shurov and Fortunato moved to dismiss the counts

in the indictment alleging a hate crime,in part on the groimd that there was no grand jury evidence

of hatred, bias, or prejudice against the victim.^ (D.E. # 13 ("Resp. Supp. Aff.") at "[f 2.f On

August 2, 2007, the Supreme Court of the State of New York denied the motion in a written

opinion. People v. Fox. 844 N.Y.S.2d 627(Sup. Ct. 2007).

         Fox also moved to suppress his statements to law enforcement; the hearing court denied

his motion. (D.E.# 8-2 at 271,300.)"^ Fox's statement to law enforcement implicated co-defendant

Fortxmato and, if placed in evidence before the jury trying Fortunato, would violate his Sixth

Amendment right of confrontation under Bruton v. United States. 391 U.S. 123(1968). Fortimato

moved to sever his case from Fox's,(Resp. Aff. If 84), but rather than sever the cases to address

the Bruton problem, the court instead directed that two juries be selected—one for Fortunato and

one for Fox—and Fortunato's jury could be removed from the courtroom when evidence ofFox's

statements to law enforcement was presented by the prosecutor. (Resp. Aff.                    84-87.)

III.    The Trial


         At the criminal trial, two juries were selected, one for Fortunato and one for Fox. (See,

e.g.. Tr. 59-60 (trial court's explanation to Fox'sjury, before trial, about how the dual-jury system




^ Shurov pleaded guilty to attempted first-degree robbery as a hate crime and second-degree manslaughter as a hate
crime. Timmins pleaded guilty to attempted second-degree robbery as a hate crime. (Resp. Aff. ^ 5 n.l.)
^ D.E. # 13 includes both the Respondent's supplemental affidavit in opposition to Fox's habeas petition and the
Respondent's supplemental memorandum of law in opposition to Fox's habeas petition. References to the affidavit
are cited as "Resp. Supp. Aff." and references to the memorandum of law are cited as "Resp. Supp. Opp'n."
 Pagination is based on the PDF page number, not the page number ofeach individual exhibit within the docket entry.
  would operate during the trial).)^ As had been previously decided,Fortunato'sjury was not present

  when Fox's statements to law enforcement were presented by the prosecutor, so as to protect

  Fortimato's Sixth Amendment confrontation rights as articulated in Bruton. ("See id. at 845-931.)

          In addition to using the dual-jury structure to deal with the Bruton problem with respect to

  Fox's statements, the trial court organized the trial such that other evidence that was relevant or

  admissible against one defendant but not the other was presented only in front of the defendant's

 jury against whom it was admissible, to avoid resort to limiting instructions. (See, e.g.. id. at 60

 (explaining to Fox's jury before the trial that "[wjhen of course there is evidence that relates to

  only one defendant, only one jury will be here"; jd at 369-80 (portion of the State's case during

  which Fortunato's jury, but not Fox's jury, was present); id at 453-56(discussion among counsel

  and the trial court about dismissing Fox's jury during the presentation of evidence that was solely

  admissible against Fortunato).) The court did so by dismissing at various points one defendant's

 jury or the other's, and by allowing leading questions to be used when both juries were present, if

 there was a risk that a witness would respond in a way that was inadmissible against one of the

  defendants. (See, e.g.. id at 456:"We are going to do cross examination of each of the lawyers.

 Then take out the appropriate jury. I will allow some leeway in terms of leading on [the

 prosecutor's] part to get to precise questions that are only in front of Mr. Fortunato'sjury.") When

 evidence presented by the State was common to and admissible against both defendants, bothjuries

 remained present. (See, e.g.. id. (referring to certain parts of the State's case that would be tried

 in front of both juries, the trial court stated: "This is the way I want to do it. .. because most of

 this information is in common . . ."); see also id at 60 (instructing the jury that "much of the




'The transcript of Fox's criminal trial was submitted as the State's Habeas Ex. F, as D.E. # 8-3 through 8-8.
 References to the trial transcript are cited as "Tr.," with pages based on the page number ofthe trial transcript.

                                                            6
evidence ... will be common to both of the defendants, and in that instance as you know... both

sets ofjurors will be here").)

        Before the State rested its case. Fox's lawyer asked the trial court what would "happen[]

with [Fox's]jury" in the event that Fortunato put on a defense and Fox did not. (Id at 443-44.)

The court answered that "obviously they aren't going to summations in this case unless and until

both defendants rest. Ifit's going to be protract[ed] we are going to send your jury home. I don't

know if that will be the case."(Id at 444.) Fox did not object to the court's proposed plan to send

his jury home during the pendency of Fortunato's anticipated defense case. (Id)

       Later on—still during the State's presentation of its case, and before Fortunato presented

his defense case—^the trial court explained that there were "some things that [the court] allowed in

with respect to one defendant and not... with respect to the other and vice versa," but stated that

"[i]f for some reason strategically you decide that your jury wants to hear that information, let me

know that ahead oftime." (Id at 717.)

       The State's case against Fox at trial included the following: (1) Fox's videotaped

statements to law enforcement; (2) testimony by Timmins about Fox's involvement in the

encounter with Sandy;(3) testimony by a witness, Vaillant, who had been driving on the Belt

Parkway on the night in question and testified that she observed Fox attacking Sandy on the Belt

Parkway in front of her car; (4) Vaillant's identification of Fox in a lineup, as one of Sandy's

assailants;(5) the recordings of two 911 calls, one from Vaillant and one from an unidentified

woman, stating that three "kids" had been fighting on the Belt Parkway; (6) Fox's friend's

testimony regarding admissions Fox made to him about the crimes against Sandy;(7) evidence

that the messages that lured Sandy to Fortunato's neighborhood were sent under Fox's screen

name; and(8)evidence of photographs of Fox being found on Sandy's computer.
        After the State rested (id at 1383), Fox's counsel requested a "trial order of dismissal for

failure to make out the prima facie case, in particular in regard to the robbery theory and the hate

crimes,"(id at 1385-36). The trial court denied the motion. (Id at 1386.) At that point, the trial

court conferred with counsel, and the following discussion was had:

       THE COURT: Mr. Patten [Fox's counsel], step up, please.
       [Prosecutor]: I'm thinking in terms of scheduling. You have Mr. Fox's jury here. Are we
       going to get to them today?
       THE COURT: Do you have witnesses here now?
       [Fortunato's counsel]: I have them within ten minutes. Judge.
       [Prosecutor]: And you don't know about your client?
       PATTEN: The only defense I put in is my client. I'm not calling any people.
       [Prosecutor]: Shall we have his jury come back after lunch?
       THE COURT: I think we should have his jury come back later if his client doesn't testify
       and your client wants to, we will do it. We are going to send thatjury out.
       PATTEN: That decision will be made over the lunch hour.
       THE COURT: Bring your jury in, and we will let them go.

(Id. at 1399-1400.) Fox rested without testifying or presenting any witnesses on his behalf. (Id

at 1460.) At that point, the trial court dismissed his jury, iristructing them to take the rest of the

afternoon and the following day off, and to retum to the court thereafter for summations. (Id at

1460-61). Fox and his counsel did not object to their dismissal. (Id) Fox's counsel then asked:

"Judge, he [referring to Fox] will not be produced tomorrow?" to which the trial court responded

"[t]hat's right." (Id at 1461). Fox and his counsel did not object. (Id) Fox left the courtroom,

and Fortunato entered. (Id at 1461-62.) Fortunate then testified and presented several witnesses

in front of his jury. Fox, his jury, and his attorney were not present during this time.

       After summations, and upon Fox's counsel's application, the trial court agreed to charge

intoxication to the jury, as relevant to negate Fox's intent. During its charge on felony murder as

a hate crime, the trial court provided instructions on "attempt to commit a crime,"(id at 1904-

06), which included a discussion of intent(id at 1904-05), and instructed the jury that "evidence

of the defendant's intoxication may be considered whenever it is relevant to negate an element of


                                                  8
a crime charged." (Id at 1906). The court continued:"Thus,in determining whether the defendant

had the intent necessary to commit a crime, you may consider whether the defendant's mind was

affected by intoxicants to such a degree that he was incapable offorming the intent necessary for

commission of that crime." (Id.) The court then charged the jury on felony murder, including

repeating its instructions regarding intoxication. (Id at 1914-17.) Next,the court charged the jury

on second-degree manslaughter as a hate crime,first-degree robbery as a hate crime,and attempted

second-degree robbery as a hate crime, without repeating its instructions regarding intoxication.

(Id at 1925^1.) Fox's coimsel did not object to the Court's failure to explicitly charge

intoxication with respect to the latter counts. (Id)

       The jury acquitted Fox of murder in the second degree and murder in the second degree as

a hate crime. (Id at 2208-10.) The jury convicted Fox of manslaughter in the second degree as a

hate crime, attempted robbery in the first degree as a hate crime, and attempted robbery in the

second degree as a hate crime. (Id) Fortunate was convicted of second-degree manslaughter as

a hate crime and attempted petit larceny.

IV.    Post-Conviction Proceedings

       Fox filed a post-conviction motion pursuant to Article 440 of New York's Criminal

Procedure Law to vacate the judgment of conviction. (Pet'r Reply at 4.) The motion was denied

by the trial judge in a written opinion. (Id) Fox's motion for leave to appeal the denial and

consolidate it with his direct appeal of the conviction was denied by a Justice of the Appellate

Division. (Id)

       On direct appeal, the Appellate Division, Second Department, affirmed the judgment of

conviction. People v. Fox. 998 N.Y.S.2d 440 (2014). An application for leave to appeal to the

New York Court of Appeals was denied. People v. Fox. 23 N.Y.S.Sd 644 (2015)(Table). Fox
filed a petition with this Court in September of 2016 while he was incarcerated. (Pet'r Reply at

5.) He was released on parole in November 2017. (Id)

                                   STANDARD OF REVIEW


       Under the Antiterrorism and Effective Death Penalty Act("AEDPA"),a state prisoner may

petition for "a writ of habeas corpus ... only on the ground that he is in custody in violation ofthe

Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). Where the petitioner

seeks review of a claim "adjudicated on the merits in State court proceedings," AEDPA "sharply

limits the circumstances in which a federal court may issue a writ of habeas corpus," Johnson v.

Williams. 568 U.S. 289,298(2013), and "imposes a highly deferential" standard ofreview, Jones

V. Mumhv.694 F.3d 225, 234(2d Cir. 2012)(citing Hardv v. Cross. 565 U.S. 65,66(2011)(per

euriam)); see also 28 U.S.C. § 2254(d). A state court is presumed to have adjudicated a federal

claim on the merits when the claim "has been presented to a state court and the state court has

denied relief... in the absence ofany indication or state-law procedural principles to the contrary."

Harrington v. Richter. 562 U.S. 86,99(2011).

       A district court applying AEDPA deference may grant an application for a writ of habeas

corpus only where the state proceedings resulted in a decision that(1)"was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States," or (2)"was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d)(l)-(2); s^

also Williams v. Tavlor. 529 U.S. 362, 405-06 (2000); Evans v. Fischer. 712 F.3d 125, 132-33

(2d Cir. 2013).

       '"[Cjlearly established Federal law' refers to holdings, and not dicta, of cases decided by

the Supreme Court, as opposed to lower federal courts." Fischer.712 F.3d at 133(citing Williams.



                                                 10
529 U.S. at 412). A state court's ruling on the merits is "contrary to" a clearly established Supreme

Court holding if it "arrives at a conclusion opposite to that reached by th[e] Court on a question of

law or . .. decides a case differently than th[e] Court has on a set of materially indistinguishable

facts." Williams. 529 U.S. at 412-13. An "unreasonable application" of clearly established

Supreme Court precedent occurs when "the state court identifies the correct governing legal

principle from [the] Court's decisions but unreasonably applies that principle to the facts of the

prisoner's case." Id at 413. "An application of law is 'unreasonable' only if it involves '[sjome

increment of incorrectness beyond error.'" Fischer. 712 F.3d at 133 (alteration in original)

(quoting Overton v. Newton. 295 F.3d 270, 277 (2d Cir. 2002)); see also Harrington v. Richter.

562 U.S. 86,101 (2011)(holding that if"'fairminded jurists could disagree' on the correctness of

the state court's decision," that decision is not unreasonable(quoting Yarboroughv. Alvarado.541

U.S. 652, 664 (2004))); Schriro v. Landrigan. 550 U.S. 465, 473 (2007)(noting that whether a

state court's determination was unreasonable is "a substantially higher threshold" than whether

that determination was incorrect).

                                           DISCUSSION


    I.      Ground One: Right to Be Present

         Fox reasserts the argument concerning his constitutional right to be present that he

unsuccessfully raised before the Appellate Division, Second Department. (Pet'r Reply at 15-21.)

Specifically, Fox contends that his exclusion from the courtroom during the testimony of his co-

defendant, Fortunato, violated his constitutional right to be present at a material stage of his trial.

Fox argues that a criminal defendant has the right to be present at all stages of a criminal trial at

which his presence "has a relation, reasonably substantial, to the fulness of his opportunity to

defend himself against the charge," id. at 18 (quoting Kentuckv v. Stincer. 482 U.S. at 745), and


                                                  11
that Fortunato's testimony constituted such a stage because Fortunato testified to information "that

would be helpful to [Fox] in defending himself—information that affirmatively reduced his

culpability or which contravened . . . the prosecutor's case against him," id at 19. More

specifically, "Fortunato would have confirmed" Fox's "drinking [on] the night of the offense,"

"the plan to engage in a larceny by trick," and "Shurov's sudden and unexpected turn to violence."

Id. at 20-21. If Fox had heard this testimony, he argues, he would have realized that Fortunato's

testimony was favorable to him, and he would have called Fortunato to be a witness in his own

case, in the presence of his jury. Id. at 19.

       The Appellate Division concluded that Fortunato's testimony "was not a critical stage of

[Fox's] trial," and that Fox's absence from that portion of the trial therefore did not violate his

right to be present. Fox. 998 N.Y.S.2d at 441 (internal quotation marks omitted)(quoting People

V. Morris. 590 N.Y.S.2d 104, 105 (1992)). Because the Appellate Division's determination was

neither contrary to, nor an unreasonable application of, the Supreme Court's standard for the

constitutional right to be present, this Court now holds that Fox is not entitled to habeas relief on

this ground.

       The Supreme Court has held that "a defendant is guaranteed the right to be present at any

stage of the criminal proceeding that is critical to its outcome if his presence would contribute to

the fairness of the procedure." Stincer. 482 U.S. at 745. The constitutional right to presence is

"rooted to a large extent in the Confrontation Clause of the Sixth Amendment," and thus clearly

encompasses situations in which a criminal defendant is confronting witnesses or evidence against

him. United States v. Gagnon.470 U.S. 522. 526(19851. The Supreme Court has held that it also

extends to "some situations where the defendant is not actually confronting witnesses or evidence

against him," so long as his presence "has a relation, reasonably substantial, to the fulness of his



                                                 12
opportunity to defend against the charge." Snvder v. Commonwealth of Massachusetts. 291 U.S.

97,107-08 11934), overruled in part on other grounds bv Mallov v. Hogan.378 U.S. 1 11964'); see

also Faretta v. California. 422 U.S. 806, 819 n.l5 (1975)("[A defendant has] a right to be present

at all stages ofthe trial where his absence might frustrate the fairness ofthe proceedings."); Cohen

V. Senkowski. 290 F.3d 485,489(2d Cir. 2002)(same).

         Although Fox is correct that a criminal defendant has a constitutional right to be present at

all critical stages of his trial, he errs in his assertion that the testimony of a co-defendant, outside

the presence of the defendant's jury, constitutes such a stage. He cites no Supreme Court case

holding that a criminal defendant has a right to hear any and all testimony that might be "helpful"

to him in defending himself when that testimony occurs in a portion of the trial relating only to a

co-defendant.®

         Here, Fortvmato's testimony was not in front of, nor was it submitted to. Fox's jury. It

formed no part of the State's case against him nor his jury's verdict. The fact that, if he had been

present. Fox may have heard Fortunato's testimony, believed it was favorable to him, and then

called Fortimato as a witness does not render it a "critical stage" of his trial.^ The state courts'

determination that Fox did not have a constitutionally protected right to be present during this part

of the proceedings was not "contrary to, nor an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States." 28 U.S.C. § 2254(d)(1).

Nor was it "based on an unreasonable determination ofthe facts in light ofthe evidence presented




^ Indeed, as Fox points out in his reply brief, the Supreme Court has not addressed dual jury trials whatsoever. Id. at
21: see also Hedlund v. Rvan. 854 F.3d 557, 571 (9th Cir. 2017)("The Supreme Court has not spoken on the issue of
dual juries.").
^ At most. Fox's arguments regarding the importance of Fortunato's testimony and the alleged benefits of having his
jury hear it are a criticism of his defense counsel, who failed to arrange to have Fortunato's testimony presented to
Fox's jury. Such arguments, however, sound in ineffective assistance ofcounsel, not denial ofthe right to be present,
and are therefore discussed in response to the eponymous habeas ground, infra.

                                                         13
in the State court proceeding." 28 U.S.C. § 2254(d)(2). Accordingly,Fox is not entitled to habeas

relief on this ground.

   II.       Ground Two: Right to Trial by Jury

         Fox also reasserts the argument concerning his constitutional right to a jury that he

unsuccessfully raised before the Appellate Division. Specifically, Fox contends that the absence

of his jury during Fortunato's testimony violated his right to a jury trial. Fox argues that before

dismissing Fortunato's jury from the courtroom for the pendency of Fortunato's testimony, the

trial court was required to secure a knowing, voluntary, and intelligent waiver of Fox's right to a

trial by jury. (Pet'r Reply at 21.) This claim fails.

         Fox's and Fortunato's trials were conducted by means of a dual-jury procedure, in part

because Fox's statements included references to Fortunato that could not be redacted.

generallv Bruton. 391 U.S. at 123(1968). Fox'sjury was present during the presentation of all of

the State's evidence against him, and Fox did not present any evidence in his own defense. He

failed repeatedly to object to the trial court's proposals to dismiss his jury during Fortunato's

testimony, and he did not object when his jury was thereafter dismissed. Fox also failed to accept

the trial court's invitation to let the court know if he "strategically . .. decide[d]" that he wanted

his jury to hear evidence that it would otherwise be dismissed during. (Tr. 717.) Fox has offered

no state or federal precedent to support his assertion that the trial court was required to secure his

knowing,voluntary, and intelligent waiver prior to dismissing hisjury for this portion ofthe trial.^
To the contrary. New York state courts have warned about the reverse—viz..that a trial court risks

infringing on a criminal defendant's constitutional rights when it denies a defendant's request for

his jury to be excused during the testimony of his co-defendant. See People v. Warren, 925


^ Again, as Fox points out in his reply brief, the Supreme Court has not addressed dual jury trials whatsoever. (Pet'r
Reply at 21.) See also Hedlund, 854 F.3d at 571.

                                                         14
N.Y.S.2d 797, 798-99(2011)(holding that the trial court deprived defendant of a fair trial when

it denied defendant's requests that the jury be excused during the testimony of his co-defendant),

affd. 984 N.E.2d 914(2013).

          The sole case Fox cites in support of his position is Peor)le v. Ricardo B.. 73 N.Y.2d 228

(1989). But Ricardo B. does not hold that a trial court must secure a "knowing, voluntary, and

intelligent waiver of[a defendant's] right to trial by jury" in this circumstance. (Pet'r Reply at 21

(citing U.S. V. Carmente. 544 F.3d 105, 107-08 (2d Cir. 2008)).). Rather, in that case, each co-

defendant in a dual-jury trial was given the "option of withdrawing his jury during [the]

presentation ofthe other's defense," and neither did so. Ricardo B.. 73 N.Y.2d at 232. The Court

of Appeals held that the trial court's use of the dual-jury procedure in that case did not prejudice

the defense and did not violate the defendant's right to a trial by jury.

          To the extent that Ricardo B.can be read, as Fox asserts, as the Court ofAppeals'"approval

of the practice of asking a defendant in a dual-jury case" whether he wishes his jury to remain in

the courtroom during his co-defendant's testimony, (Pet'r Reply at 17), violation of a practice

"approved of by a New York state court falls far short of the violation of "clearly established

Federal law, as determined by the Supreme Court" that is necessary to warrant habeas relief,

Fischer. 712 F.3d at 133 (citing Williams. 529 U.S. at 412). In sum. Fox is not entitled to habeas

relief on this ground.

   III.      Ground Three: Right to Present Evidence

         Similar to the first two grounds. Fox's third alleged ground for reliefis that he was deprived

of his constitutional right to present evidence because he and his jury were absent during

Fortunato's testimony. Fox's claim, however, is procedurally defaulted and in any event lacks

merit.




                                                  15
        A. Procedural Bar


        On direct appeal, the Appellate Division denied Fox's right-to-present-evidence claim as

unpreserved for appellate review, Fox, 998 N.Y.S.2d at 440. The Appellate Division does not

explicitly note in its opinion the basis on which it held this claim unpreserved, but a review ofthe

record makes clear that it is because Fox failed to comply with New York's contemporaneous

objection rule, which requires that a party "protest" the asserted error before the trial court "at the

time of such ruling or instruction or at any subsequent time when the court had an opportunity of

effectively changing the same." N.Y. Crim. Proc. Law § 470.05(2). This basis for rejecting Fox's

claim is "a state law ground that is independent ofthe federal question and adequate to support the

judgment" and which federal courts have no jurisdiction to review. Coleman v. Thompson. 501

U.S. 722,729(1991); see also, e.g.. Green v. Travis. 414 F.3d 288,294(2d Cir. 2005)("A federal

habeas court lacks jurisdiction to evaluate questions offederal law decided by a state court where

the state court judgment" rests on independent and adequate state law grounds). This is true

whether the state law ground is substantive or procedural and regardless of whether the state law

ground was the state court's sole rationale or an alternative holding. Coleman. 501 U.S. at 729;

Harris v. Reed. 489 U.S. 255,264 n.lO (1989); Green. 414 F.3d at 294.

       New York's contemporaneous objection rule is certainly a ground that is "independent" of

the federal question concerning a criminal defendant's right to present evidence. For a state ground

to be "adequate," it must be "['jfirmly established and regularly followed by the state in question'

in the specific circumstances presented in the instant case." Murden v. Artuz. 497 F.3d 178, 192

(2d Cir. 2007)(quoting Monroe v. Kuhlman. 433 F.3d 236, 241 (2d Cir. 2006)). The New York

Court of Appeals has held that the contemporaneous objection rule is applicable to a claim that a

trial court denied a defendant's right to present witnesses in his own defense,s^People v. Angelo.



                                                 16
 88 N.Y.2d 217,222(1996), and has regularly applied the rule to similar claims, see e.g.. People v.

  Harris. 115 A.D.3d 763, 764(2d Dep't 2014)("[DJefendant's claim that the trial court violated his

 constitutional right to present a defense by precluding him from calling a particular witness at trial

  is unpreserved for appellate review . .. (citation omitted)); People v. Hurst, 113 A.D.3d 1119,
  1120 (4th Dep't 2014)(defendant failed to preserve claim that he was denied right to present

  evidence); People v. McMath. 54 A.D.3d 566, 568 (1st Dep't 2008)("As to the attendance of

  witnesses, since defendant never protested that the court's failure to compel their attendance at

  trial violated his constitutional right to present a defense, the issue is vmpreserved for review . ..

  ."). The Appellate Division properly applied the rule to Fox's claim because Fox's counsel made

  no objection to Fortunato's testifying in the absence of Fox's jury. Fox's claim is therefore

  procedurally defaulted and the petition is denied for that reason alone.®
           B. Merits


           Fox's right-to-present-evidence claim is procedurally barred, but even if it were not, it

  would be denied as without merit. Fox was not denied the right to present Fortunato's testimony

  to his jury; he simply failed to avail himselfofthe opportvmity to do so. As discussed above. Fox's

  and Fortunato's trials were conducted by means of a dual-jury procedure, in large part to solve the

  Bruton problem with respect to Fox's statements. The parties were well aware that neither Fox

  nor his jury would be present during the presentation ofFortunato's case, and Fox neither opposed

  his nor his jury's removal from the courtroom during the presentation ofFortunato's case. He also

  failed to accept the trial court's invitation to let the court know if he "strategically ... decide[d]"


' Although Fox could obtain federal habeas review of his procedurally defaulted claim by showing either "cause for
the default and prejudice" or that"failure to consider the claims will result in a miscarriage ofjustice (i.e., the petitioner
is actually innocent)," he argues neither. Aparicio v. Artuz. 269 F.3d 78,90(2d Cir. 2001)(citing Coleman. 501 U.S.
at 748-50). Indeed, Fox does not dispute his involvement in the death of Sandy, despite his assertions that the killing
and the attempted robbery hate crimes were not committed with the requisite intent (due to intoxication and lack of
animus). See Bouslev v. United States. 523 U.S. 614, 623 (1998)("'[Ajctual innocence' means factual innocence,
  not mere legal insufficiency.").

                                                              17
he wanted his jury to hear evidence that it would otherwise be dismissed for. (Tr. 1461-62.) Fox
further failed to call Fortunato as a witness to testify in front of hisjury—or,in the event Fortunate

invoked his Fifth Amendment privilege, to have Fortunato's statements introduced to his jury as
the hearsay statements of an imavailable witness. (See Pet'r Reply at 19 (citing People v. Stultz.

2 N.Y.Sd 277,286(2004)). In other words,the absence ofFox and hisjury during the presentation

of Fortimato's case did not violate Fox's right to present evidence because Fox ^ have the

opportunity to present Fortunato's testimony to his jury; he simply failed to take advantage ofthat

opportunity. As with grounds one and two. Fox does not, and indeed cannot, point to any federal

case in which similar circumstances were held to constitute a denial of the defendant's right to

present evidence. The Appellate Division held that this claim was without merit, and for the above

reasons, its holding was neither contrary to nor an unreasonable application offederal law.

       At most. Fox's arguments that his jury should have heard Fortunato's testimony are a

criticism of his defense counsel, who failed to recognize the alleged benefits ofFox'sjury hearing

this testimony and arranging to have it so presented. Such arguments, however, sound in

ineffective assistance of counsel, not denial of the right to present evidence, and are discussed in

response to Fox's ineffective-assistance-of-counsel ground, infra.

       Even assuming that Fox'sjury's absence during Fortunato's testimony did violate his right

to present evidence, any such error was harmless. In the context of a federal habeas proceeding,

an error is harmless so long as it did not have a substantial and injurious effect or influence in

determining the jury's verdict. See, e.g.. Frv v. Pliler. 551 U.S. 112, 121-22 (2007). In Fox's

case, the evidence of his guilt of the crimes of which he was convicted was overwhelming (see

State's Habeas Affidavit at      46-59, 61-78, 81-82). Fox argues that the different verdicts

rendered for himself versus for Fortunato shows that this was not a case of "overwhelming


                                                 18
evidence." (Pet'r Reply at 24.) But the difference in the verdicts for the two co-defendants is

better explained not by the fact that Fortunato's jury heard Fortunato's testimony whereas Fox's

jury did not, but rather by their very differing levels of involvement in the crimes against Sandy.

Specifically, while there was no evidence that Fortunato used any force against Sandy, there was

evidence that Fox used force against Sandy, and Fortunato's testimony only further corroborated

their discrepant involvement in the events surrounding Sandy's death. (Tr. 1495-96.)

       In sum. Fox's claim that he was denied the right to present evidence is procedurally

defaulted and should therefore be denied on that ground alone. In any event, it is without merit

because he was not in fact denied the right to present Fortunato's testimony to his jury. Finally,

even if Fox was denied this right, the error was harmless.

    IV.    Ground Four: Right to the Effective Assistance of Counsel

       Fox argues that he was denied effective assistance of counsel because his trial counsel,

John Patten,failed to:(I)object to the absence ofFox and Fox'sjury during Fortunato's testimony;

(2) remain in the courtroom himself, during Fortunato's testimony; and (3) object to the trial

court's charge to the jury on intoxication. The Supreme Court, Kings County denied Fox's

ineffective assistance of counsel claim on the merits. (State's Ex. K (Decision and Order dated

September 8, 2010, Supreme Court of the State of New York) at 5 ("Although the defendant's

ineffective assistance of counsel claims are mandatorily barred, they are also wholly without

merit.").) Fox then presented this claim to the Appellate Division, which also concluded that Fox

was not deprived of the effective assistance of counsel. Specifically, the court held:

       Contrary to the defendant's contention, he was not deprived of the effective assistance of
       counsel under the United States Constitution (see Strickland v. Washington. 466 US 668,
       688 (1984)). Moreover, the defendant was not deprived of the effective assistance of
       counsel under the New York Constitution since, viewing defense counsel's performance
       in totality, counsel provided meaningful representation ("see People v. Benevento. 91
       N.Y.2d 708, 712(1998); People v. Baldi. 54 NY2d 137,147(1981)).

                                                19
Fox. 998 N.Y.S.2d at 440. Because the state courts ruled on the merits of Fox's claim, the claim

is subject to the "highly deferential" standard of review set forth in 28 U.S.C. § 2254(d).

Renico v. Lett. 559 U.S. 766,773(2010)(citation omitted). Because the state courts' adjudication

of this ground for relief did not "result[] in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

ofthe United States," 28 U.S.C. § 2254(d)(1), and did not "result[] in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding" jd § 2254(d)(2), Fox is not entitled to habeas relief on this ground.

       Under the Federal Constitution, a defendant is merely entitled to "reasonably effective

assistance," which, when viewed "in light of all the circumstances," does not fall "outside the wide

range of professionally competent assistance." Strickland. 466 U.S. 668, 687, 690 (1984). "To

succeed on a claim that he has been denied constitutionally effective assistance of counsel, the

defendant must show both (a)'that counsel's representation fell below an objective standard of

reasonableness' and(b)'that there is a reasonable probability that, but for counsel's unprofessional

errors, the result ofthe proceeding would have been different.'" United States v. DiTomasso,932

F.3d 58,69(2d Cir. 2019)(quoting Strickland. 466 U.S. at 688). A claim ofineffective assistance

of counsel "calls for an inquiry into the objective reasonableness of counsel's performance, not

coimsel's subjective state of mind." Harrington. 562 U.S. at 110 (citation omitted). When

reviewing a claim ofineffective assistance of counsel on habeas review, this Court must apply the

standard set forth in Strickland together with the standard set forth in 28 U.S.C. § 2254(d) and,

consequently, must be "'doubly' deferential" to the State court's determination of that claim.

Rivas V. Fischer. 780 F.3d 529, 547 (2d Cir. 2015) (quoting Harrington. 562 U.S. at 105).

Therefore, on habeas review of a claim of ineffective assistance of counsel, the relevant question

                                                20
"is not whether counsel's actions were reasonable," but instead "whether there is any reasonable

argument that counsel satisfied Strickland's deferential standard." Id. Here, Fox has "fail[ed] to

rebut the 'strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance' deemed acceptable under our 'highly deferential' standard of

review." United States v. Kaplan. 758 F. App'x 34, 41 (2d Cir. 2018)(quoting Strickland. 466

U.S. at 689).

        First, Patten's decision not to object to Fox's jury's absence during Fortimato's testimony

was not unreasonable in light of all of the circumstances. Patten's decision not to object could be

regarded as reasonable, given that Fortunato's testimony had the potential to be more damaging to

Fox's case than it would be beneficial. The reasonableness ofthis decision is underscored by the

damaging testimony Fortunato in fact provided, including testifying that (1) Fox and Shurov

chased Sandy as Sandy fled to the parking lot,(Tr. 1621-22);(2)then there was a "scuffle"(Tr.

1622-23); and (3) although neither Fortunato nor Timmins was "involved in what happened" to

Sandy, Fox was "involved with respect to what happened to" Sandy, (Tr. 1637.) Here, Fox's

counsel's decision not to allow Fox's jury to hear Fortunato's testimony thus does not support an

ineffective assistance of counsel claim. S^ United States v. DiTomasso. 932 F.3d 58, 69-70(2d

Cir. 2019) ("Trial counsel's '[ajctions or omissions . . . that might be considered sound trial

strategy,' including decisions not to 'call specific witnesses—even ones that might offer

exculpatory evidence—[are] ordinarily not viewed as a lapse in professional representation.'")

(quoting United States v. Best. 219 F.3d 192, 201 (2d Cir. 2000). cert, denied. 532 U.S. 1007

(2001)). Moreover, Fox's argument that Patten's decision not to object was not in fact a tactical

one but rather based on an erroneous belief that Bruton applied is misplaced. (Pet'r Reply at 22-

24.) The subjective reasoning and beliefs motivating Fox's counsel are not relevant to his



                                                21
ineffective assistance of counsel claim, which instead "calls for an inquiry into the objective

reasonableness ofcounsel's performance,not counsel's subjective state of mind." Harrington.562

U.S. at 110(citation omitted). In short. Fox's counsel's decision not to object to hisjury's absence

during Fortunato's testimony falls within the '"wide range of reasonable professional assistance'

deemed acceptable under our 'highly deferential' standard ofreview." Kaplan. 758 F. App'x at 41

(quoting Strickland. 466 U.S. at 689).

       Fox also contends that he was denied effective assistance ofcounsel because Patten himself

failed to remain in the courtroom during Fortunato's testimony. This contention is effectively a

"failure to investigate" argument,see, e.g. United States v. Caracanna.614 F.3d 30,46-48(2d Cir.

2010), as Fox argues that Patten's failure to remain in the courtroom or read the transcript of

Fortunato's testimony prevented him from learning about and making use of Fortunato's

purportedly favorable testimony. But Fox's argument in this regard is belied by his own briefing,

in which he states that "prior to Fortunato's testimony, [Patten] knew its content" and also that

Patten "knew the substance of what Fortunato's [testimony] would be." (Pet'r Reply at 23, 25.)

By Fox's ovm admission, therefore. Patten's decision not to remain in the courtroom during

Fortunato's testimony was not a failure to investigate a potentially favorable witness, but rather a

reasonable decision not to further investigate a witness whom he already had good reason to

believe would not serve his client's defense. See Rompilla v. Beard. 545 U.S. 374, 383 (2005)

("[R]easonably diligent counsel may draw a line when they have good reason to think further

investigation would be a waste."). Even if Fox's counsel's failure to observe or read a transcript

of Fortunato's testimony did constitute ineffective assistance of counsel, any such error was

harmless, for the same reasons discussed in section III, supra.




                                                22
        Third, Fox contends that he was denied effective assistance of counsel because Patten

failed to object to the trial court's charge to the jury on intoxication. More specifically, Fox argues

that Patten erred by failing to object when the trial court, after charging intoxication with respect

to the first two counts alleging intentional conduct, did not do so for the latter counts alleging

intentional conduct. However, because the jury charge, as a whole, adequately instructed the jury

on intoxication, it was not unreasonable for Patten not to object to the trial court's failure to

specifically charge intoxication on the latter counts. As the Appellate Division explained,

"[ajthough the [trial] court did not provide the same [intoxication] instruction again [with respect

to the latter counts],...the court related the effect ofintoxication to the specific element ofintent

in connection with the first and second coimts, instructed that the jury could consider evidence of

intoxication whenever relevant to negate an element of'a crime charged,' and provided a specific

definition ofthe required intent with regard to the counts on which the defendant was convicted."

Fox.998 N.Y.S.2d at 440. Accordingly,thejury charge,"when reviewed in its entirety, adequately

instructed the jury on intoxication." Id Because the charge was adequate overall. Patten's failure

to object to portions of it falls within the '"wide range of reasonable professional assistance'

deemed acceptable under our 'highly deferential' standard ofreview." Kaplan. 758 F. App'x at 41

(quoting Strickland. 466 U.S. at 689). Moreover,for the reasons discussed above. Fox's argument

that Patten's decision not to object was not in fact a reasoned decision but rather due to a lack of

attention is misplaced. (Pet'r Reply at 26-27.) As aforementioned, the subjective reasoning and

beliefs motivating Fox's counsel are not relevant to his ineffective assistance of counsel claim,

which instead "calls for an inquiry into the objective reasonableness ofcounsel's performance, not

counsel's subjective state of mind." Harrington. 562 U.S. at 110(citation omitted).




                                                 23
         In any event, even ifPatten should have objected, Fox has failed to demonstrate that "there

is a reasonable probability that, but for counsel's unprofessional errors, the result ofthe proceeding
would have been different." DiTomasso. 932 F.3d at 69 (internal quotation marks and citation

omitted). Fox points to the fact that he was convicted only for those crimes on which the jury was

not explicitly charged on intoxication as evidence that Patten's failure to object was "critical" in

his case. (Pet'r Reply at 25-26.) But this argument fails. The jury heard very general evidence

that Fox had consumed beer, but no evidence was presented about the precise amount of beer he

consumed,the period oftime during which it was consumed, whether it had been consumed on an

empty stomach, or the specific impact the alleged consumption may have had on Fox's behavior

or mental state. See People v. Gaines. 83 N.Y.2d 925,927(1994). Based on a review ofthe trial

record as a whole, the much more likely explanation that Fox was not convicted of the two most

serious charges—^murder in the second degree as a hate crime and murder in the second degree—

is not that the jury believed that intoxication negated his intent with respect to those two charges,

but rather that the prosecution did not meet its burden of proof on these charges. Finally, as

aforementioned. Patten's failure to object was unlikely to have impacted the result of the

proceeding because the charge as a whole was adequate. For all ofthese reasons. Patten's failure

to object to the jury charge on intoxication did not render his assistance ineffective.

         Because this Court finds that Patten committed no error. Fox's argument that "cumulative

error by [his trial] counsel... constitute[d] ineffective assistance" also fails. (Pet'r Reply at 29.)

In sum. Fox's claim of ineffective assistance of counsel does not warrant habeas relief.

    V.      Ground Five: Statements to Police Were the Product of Custodial Interrogation
            in the Absence of Probable Cause

         Fox claims that he is entitled to habeas relief because his statements to detectives at the

61 St Precinct were the product ofan unlawful seizure, and he did not receive a full and fair hearing

                                                 24
in state court on the suppression of these statements. Specifically, Fox contends that(1) he had

been seized and was in custody when the detectives first started questioning him at the 61st

Precinct, but the detectives lacked probable cause to arrest him and failed to administer Miranda

warnings until hours after the interrogation began; and (2) he did not receive a full and fair

suppression hearing because the prosecution did not call Detective D'Angelo, a material witness,

to testify. Because Fox was provided with an opportunity for a "full and fair litigation of [his]

Fourth Amendment claim," this claim is barred from federal habeas review. Stone v. Powell. 428

U.S. 465,494-95 (1976).

         "[Wjhere the state has provided an opportunity for full and fair litigation of a Fourth

Amendment claim, a state prisoner may not be granted federal habeas corpus relief on the ground

that evidence obtained in an unconstitutional search or seizure was introduced at his trial." Id,

428 U.S. at 494—95. Federal habeas review is permitted only "where the state provided no

corrective procedures at all, or there had been an 'unconscionable breakdown' in state process

which prevented utilization of an existing procedural remedy." McPhail v. Warden. Attica

Correctional Facilitv. 707 F.2d 67, 70(2d Cir. 1983)(quoting Gates v. Henderson. 568 F.2d 830,

840(2d Cir. 1977)). In this case, the state court conducted a hearing to address Fox's motion to

suppress his statements, based upon his Fourth Amendment claim that there was no probable cause

for his arrest. (See Resp. Aff. atff 6-43; D.E #8-1; D.E.# 8-2).'® During the hearing. Detectives

Byrne, Cennamo,and Dellecave testified, and Fox was able to cross-examine the State's witnesses

and to present his own case. (Id.)




  The transcript from Fox's pre-trial suppression hearing is contained in Respondent's Ex. A, which is found in D.E.
# 8-1 and D.E.# 8-2. D.E.# 8-2 also contains multiple other exhibits. Pagination is therefore based on the PDF page
number, not the page number of each individual exhibit within the docket entry.

                                                        25
        Fox contends that he was not given a full and fair hearing because the prosecution was
required under New York law to present "police officers who possess 'material evidence' on the

circumstances of the interrogation." (Pet'r Reply at 31 (citations omitted).) Fox argues that
D'Angelo was a material witness because he was one ofthe officers who entered Fox's dormitory
room, was next to Fox during the car ride to the Precinct, participated in the interrogation of Fox

at the Precinct, and signed the Miranda warnings sheet to which Fox maintains that a false time

was inserted after the interrogation commenced. (Id.) But the State was not required to produce

Detective D'Angelo, and none of the cases Fox cites support his proposition to the contrary.

Rather, the cases Fox cites support the notion that the State would not meet its burden of proving

that a defendant's statements were voluntary if it failed to call a witness to rebut the defendant's

uncontradicted testimony, s;^ People v. Wheeler. 32 A.D.3d 1107, 1108 (3d Dep't 2006), or if it

failed to call the sole officer present when the defendant confessed, and whom the defendant

alleged physically and mentally abused him,s^ People v. Valerius. 286 N.E.2d 254(N.Y. 1972).

The State also would not meet its burden if it put only one police officer on the stand who merely

"testified in conclusory fashion" about the key facts regarding the voluntariness ofthe defendant's

statements. People v. Goodman. 430 N.E.2d 1255, 1257(N.Y. 1981). But these are far from the

circumstances present here.

       Rather, here, the State called three detectives to the stand—Detectives Cennamo, Byrne,

and Dellecave. None of Fox's contentions were uncontradicted, and Detective D'Angelo did not

possess any information that the other detectives could not themselves testify to. Moreover, in a

written opinion following the hearing, the court credited the testimony of the detectives.(D.E. #

8-2 at 287). In short. Fox has not persuaded this Court that Detective D'Angelo was required to

testify in order for Fox to receive a full and fair litigation of his Fourth Amendment claim. See



                                                26
People V. Witherspoon, 489 N.E.2d 758, 759(N.Y. 1985)(citation omitted)("When a defendant
properly challenges statements made by him that the People intend to offer at trial, it is, of course,
the People's burden to establish, beyond a reasonable doubt,that such statements were voluntarily
made. This does not mean, however, that the People are mandated to produce all police officers
who had contact with the defendant from arrest to the time that the challenged statements were

elicited."(citation omitted)).

         Finally, it is worth noting that not only did Fox receive the opportunity to litigate his Fourth

Amendment claim at the pretrial suppression hearing described above, but he also received a

second hearing after successfully moving to reopen the hearing on the Dunawav aspect of his

motion to suppress. ^People v. Fox. 2007 N.Y. Misc. LEXIS 9368 (Sup. Ct. Kings Cty. Sept.

12,2007). The court adhered to its previous order denying his motion to suppress. Id Fox then

asserted his Fourth Amendment claims on his direct state appeal, and the Appellate Division

rejected these claims on the merits. In sum. Fox was given a full and fair opportunity in the State

courts to litigate his Fourth Amendment claims, and his application on this ground must therefore

be denied. Powell. 428 U.S. at 494-95: see also Diggs v. Artus. 2013 U.S. Dist. LEXIS 31054, at

*37(E.D.N.Y. Mar. 5, 2013).

   VI.      Ground Six: Prosecution Did Not Establish Voluntariness of Statements Beyond
            a Reasonable Doubt


       As his sixth ground for relief. Fox claims that the State failed to establish beyond a

reasonable doubt that his statements to law enforcement were voluntairy because (1)Fox testified

at the pretrial suppression hearing, in contradiction to the testimony of Detectives Byrne and

Cermamo, that no Miranda wamings were given and that the detectives were "intimidating and

yelling at him for a long period oftime" before he made any incriminating statements; and(2)the




                                                  27
State failed to have Detective D'Angelo testify at the hearing. (Pet. at 14.) This claim also does

not warrant habeas relief.

        Fox presented this claim both to the hearing court and to the Appellate Division, and both

courts adjudicated the claim on the merits. Because the state courts ruled on the merits of this

claim, it is subject to the "highly deferential" standard of review set forth in 28 U.S.C. § 2254(d).

See Lett, 559 U.S. at 773(2010)(citation omitted). And because the state courts' adjudication of

the claim did not "resultQ in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court ofthe United

States," ^ 28 U.S.C. § 2254(d)(1), nor did it "result in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding," see 28 U.S.C. § 2254(d)(2), Fox is not entitled to habeas relief.

       The hearing court's holding that Fox's statements were voluntarily made was largely based

on an assessment of Fox's credibility and the credibility of the two detectives—Detectives Byrne

and Cennamo—^who testified for the State with respect to Fox's interrogation. The hearing court

credited the testimony of Detectives Byrne and Cennamo, and did not credit most of Fox's

testimony, finding it both "inconsistent and incredible." (D.E. # 8-2 at 287). On habeas review,

a state court's factual determinations are presumed to be correct,28 U.S.C. § 2254(e)(1), and "[tjhis

presumption of correctness is particularly important when reviewing the trial court's assessment

of witness credibility," Shabazz v. Artuz.'^336 F.3d 154,161 (2d Cir. 2003)(citations omitted); see

also Miller-El v. Coekrell. 537 U.S. 322, 340(2003)("[A] decision adjudicated on the merits in a

state court and based on a factual determination will not be overturned on factual grounds unless

objectively unreasonable in light of the evidence presented in the state-court proceeding . . . ."

(citations omitted)). Particularly given the numerous inconsistencies in Fox's testimony, it was


                                                28
not objectively unreasonable for the hearing eourt to discredit his testimony, and there is nothing
in the record to indicate that it would have been objectively unreasonable for the court to credit

the detectives' testimony.

        As for Fox's contention that in order to prove the voluntariness of his statements beyond a

reasonable doubt, the State was required to call Detective D'Angelo, that argument is without

merit. The Supreme Court has not held that,ifa defendant testifies at a pretrial suppression hearing

regarding the voluntariness of his statements, then the State has to introduce, at the hearing,

testimony from all ofthe police witnesses to the defendant's interrogation. Moreover, Detectives

Byrne and Cennamo had personal knowledge ofthe circumstances surrounding Fox's statements,

and there was no evidence presented at the hearing suggesting that there were matters relevant to

determining the voluntariness of Fox's statements of which Detective D'Angelo had knowledge,

but of which both Byrne and Cennamo were ignorant. In sum. Fox's claim that the State failed to

meet its burden of proof with respect to establishing the voluntariness of his statements does not

warrant habeas relief.


    VII.   Ground Seven: Commission of a "Hate Crime," as Defined by New York Law,
           Was Not Established Beyond a Reasonable Doubt

       Fox contends that the evidence at trial did not establish his guilt beyond a reasonable doubt

of committing crimes under New York's Hate Crime Act, New York Penal Law § 485.05(a)(1),

because there was no evidence that he or his co-defendants were "motivated by any prejudice or

hatred towards gay people,"(Pet. at 15), which Fox further contends is an element of said statute,

(Pet'r Reply at 5-15). Accordingly, Fox argues that his conviction of hate erimes violates both

the Supreme Court's "no evidence rule" and the rule that a criminal defendant's guilt must be

established beyond a reasonable doubt. (Id at 5 (citing Jackson v. Virginia. 443 U.S. 307, 313-

16 (1979).) The State eoneedes that "there was no evidence presented at trial that [Fox], or his


                                                29
 codefendants, were motivated to commit their crimes because of any animus regarding gay
 people.'(Resp. Opp'n at 74.) But the State argues that no such evidence was required to establish
Fox's guilt under this statute because animus, prejudice, or hatred is not an element ofthe crime.

        The parties make a number of arguments in support of their respective interpretations of
New York's hate crime statute. This question, however, is fundamentally one of state law.
Accordingly, this Court is bound by the Appellate Division's interpretation of the statute. The

Supreme Court has held that "it is not the province of a federal habeas court to reexamine state-

court determinations on state-law questions." Estelle v. McGuire. 502 U.S. 62, 67-68 (1991).

Rather,"a federal court is limited to deciding whether a conviction violated the Constitution,laws,

or treaties of the United States." Id. at 68 (citations omitted). "[A] state court's interpretation of

state law, including one announced on direct appeal of the challenged conviction, binds a feder£il

court sitting in habeas corpus." Bradshaw v. Richev.546 U.S. 74,76(2005)(per curiam)(citations

omitted); s^ Portalatin v. Graham. 624 F.3d 69, 84(2d Cir. 2010)(en banc)("[W]e do not defer

to [the New York Court of Appeals'] interpretation of federal law, but we are bound by its

construction of New York law in conducting our analysis . . . ." (emphasis in original)). "[A]

habeas court errs if it interprets a state legal doctrine in a maimer that directly conflicts with the

state supreme court's interpretation of the law." Bantiste v. Ercole. 766 F. Supp. 2d 339, 353

(N.D.N.Y. 2011)(citation omitted);^ Bradshaw. 546 U.S. at 78 ("Because the Sixth Circuit

disregarded the Ohio Supreme Court's authoritative interpretation of Ohio law, its ruling on

sufficiency ofthe evidence was erroneous."). "A determination ofstate law by a state intermediate

appellate court is also binding in a federal habeas action, especially where, as in this case,the Court

of Appeals has denied review ofthe Appellate Division's decision." Bantiste. 766 F. Supp. 2d at

353 (citing Hicks v. Feiock. 485 U.S. 624,629-30 & n.3 (1988)("We are not at liberty to depart


                                                 30
 from the state appellate court's resolution ofthese issues ofstate law. Although petitioner marshals
 a number ofsources in support ofthe contention that the state appellate court misapplied state law
 on these two points, the California Supreme Court denied review ofthis case, and we are not free
 in this situation to overturn the state court's conclusions of state law.")).
          Here, on Fox's direct appeal, the State conceded that there was no evidence presented at
 trial showing that Fox or his co-defendants were motivated by animus, but the State argued that
 evidence ofanimus was not required because "the Penal Law definition ofa hate crime(N.Y.Penal
 Law § 485.05(1)) does not contain any language suggesting that to be guilty of a hate crime, a
 person has to be motivated by bias, prejudice, or hatred." (D.E.# 8-9 at 112.)^' Rather, the State
 argued. New York's hate crime statute merely requires that the prosecution prove beyond a
 reasonable doubt that the defendant "intentionally select[ed] the person against whom the offense

 is committed or intended to be committed in whole or in substantial part because of a belief or

 perception regarding . . . [the] sexual orientation of [the] person," or some other protected

 characteristic ofthat person. (Id,at 112& n.39(citing New York Penal Law § 485.05(a)(1)(2000)
(internal quotation marks omitted)).) Accordingly, Respondent argues, in Fox's case, the State

 had to establish only that Fox targeted Sandy as a victim "in whole or in substantial part because
of a belief that Sandy was a gay man." (Id,at 112.)

         By holding that the evidence adduced at trial—which concededly did not include any
evidence that Fox was motivated by animus or prejudice—^was nonetheless "legally sufficient to
establish [Fox's] guilt of the three hate crimes of which he was convicted beyond a reasonable

doubt," Fox. 998 N.Y.S.2d at 440, the Appellate Division implicitly but necessarily accepted the
State's argument that New York Penal Law § 485.05(l)(a) does not include animus, prejudice, or


"D.E.#11 includes Respondent's exhibits G through P. Pagination is based on the PDF page number, not the page
number ofeach individual exhibit within the docket entry.

                                                       31
 hatred as an element of the crime. And the Court of Appeals has denied review of the Appellate
Division's decision. For purposes ofreviewing the legal sufficiency ofthe trial evidence on habeas
review, this Court is bound by the Appellate Division's implicit but inescapable conclusion that in
order to prove Fox's guilt ofthe hate crimes beyond a reasonable doubt, the State did         have to

establish that Fox, or his co-defendants, was motivated by animus toward gay people. See
Baptiste, 766 F. Supp. 2d at 353; see also Bradshaw. 546 U.S. at 76 (2005); Hicks. 485 U.S. at

629-30 & n.3. Moreover,"look[ing] through" the Appellate Division's "unexplained decision" to
the prior decisions in the case, as Fox urges this Court to do,leads to the same result. (Pet'r Reply
at 11 (citing Wilson v. Sellers. 138 S. Ct. 1188 (2018).) Here, the prior decision in the case was

the New York Supreme Court's denial ofFox's similar pretrial motion and holding that New York

Penal Law § 485.05(a)(1) did "not require proofofanything other than the intentional selection of

a victim""because ofa particular attribute." Fox,844 N.Y.S.2d at 627. Consequently, this Court

rejects Fox's claim that because there was no trial evidence that Fox, or his co-defendants,"were

motivated by any prejudice or hatred towards gay people," the State did not establish beyond a

reasonable doubt Fox's guilt of the hate crimes of which he was convicted. Accordingly, Fox's

insufficiency claim does not warrant habeas relief.

    VIII. Ground Eight: Denial of a Fair Trial Due to Cumulative Effect of Constitutional
           Error


       Because none of Fox's individual claims of purported constitutional error was found to

have merit. Fox's claim that the cumulative effect of constitutional error denied him a fair trial

also does not warrant habeas relief.




                                                32
                                         CONCLUSION

       For the reasons set forth above, Fox's petition is dismissed. Because Fox has failed to
make a "substantial showing ofthe denial of a constitutional right," a Certificate of Appealability
shall not issue. 28 U.S.C. § 2253(c). The Clerk of Court is respectfully directed to enterjudgment
accordingly and close the case.



       SO ORDERED.


Dated: September      ,2019
       Brooklyn, New York                             s/Carol Bagley Amon
                                                   ■^arol Bagley
                                                    United States District Judge




                                             33
